IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-10577
                           Summary Calendar
                          __________________


RICHARD BRENTON TOBIAS,

                                       Plaintiff-Appellant,

versus

E. YOUNG, Judge; TIM CURRY; TARRANT CITY JAIL,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:93CV00049
                        - - - - - - - - - -
                           April 11, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Richard Brenton Tobias appeals the district court's judgment

dismissing his § 1983 claims arising out of his state criminal

prosecution and his incarceration at the Tarrant County Jail by

granting the defendants' motion to dismiss and motion for summary

judgment.   We do not consider Tobias' argument regarding the

district court's denial of his motion for a restraining order

because Tobias did not brief it adequately.    See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).    The district court


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No.    95-10577
                                  -2-

properly dismissed Tobias' damages claims against Judge Young and

District Attorney Curry with prejudice based on absolute

immunity.   See Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994).

Summary judgment on Tobias' medical claim was proper.        See

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).       We do not

consider Tobias' argument that the district court erred in not

addressing the claims contained in his first supplemental

complaint due to Tobias' failure to call these issues to the

attention of the district court and his failure to state what

these issues are on appeal.      Varnado, 920 F.2d at 321.

     We hold that Tobias' appeal is frivolous, and accordingly,

we DISMISS it pursuant to 5th Cir. R. 42.2.      Tobias’ motion to

supplement the record is DENIED.     Tobias was warned that he could

be sanctioned for filing frivolous appeals in Tobias v. Brown,

No. 95-40379 (5th Cir. Aug. 24, 1995).       Tobias is hereby BARRED

from filing any pro se, in forma pauperis, civil appeal in this

court, or any pro se, in forma pauperis, initial civil pleading

in any court which is subject to this court's jurisdiction,

without the advance written permission of a judge of the forum

court; the clerk of this court and the clerks of all federal

district courts in this Circuit are directed to return to Tobias,

unfiled, any attempted submission inconsistent with this bar.

     MOTION DENIED; APPEAL DISMISSED; SANCTIONS IMPOSED.